Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-16-2007

Cemex Inc v. Ind Contr Erecting
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3515




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Cemex Inc v. Ind Contr Erecting" (2007). 2007 Decisions. Paper 210.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/210


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
     FOR THE THIRD CIRCUIT

             Nos. 06-3515


             CEMEX INC.,
               Appellant

                    v.

     INDUSTRIAL CONTRACTING
        AND ERECTING, INC.,
      Defendant/Third-Party Plaintiff

                    v.

           MINSERCO, INC.,
          Third-Party Defendant

              No. 06-3587


             CEMEX, INC.

                    v.

   INDUSTRIAL CONTRACTING
      AND ERECTING, INC.,
    Defendant/Third-Party Plaintiff

                     v.

          MINSERCO, INC.,
         Third-Party Defendant

Industrial Contracting and Erecting, Inc.,
                Appellant
                      Appeals from the United States District Court
                         for the Western District of Pennsylvania
                               (D.C. Civil No. 02-cv-01240)
                     District Judge: Honorable Terrence F. McVerry


                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 30, 2007

                  Before: RENDELL and NYGAARD, Circuit Judges,
                           and VANASKIE*, District Judge.

                               (Filed November 16, 2007)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Cemex, Inc. (Cemex) appeals from an order entered by the District Court granting

defendant Industrial Contracting and Erecting, Inc.’s (ICE) motion for summary

judgment. Cemex raises two arguments on appeal. First, Cemex asserts that the District

Court erred in holding that Cemex is collaterally estopped from pursuing its property

damage claims against ICE as a result the jury’s findings in Carcaise v. Cemex, Inc. v.

ICE, No. CA 01-00859 (W.D. Pa. May 16, 2005). Second, Cemex argues that the

District Court erred in concluding that the doctrine of res judicata served to bar Cemex’s

claims against ICE. ICE cross-appeals, requesting that should we reverse the grant of



      *Honorable Thomas I. Vanaskie, Judge of the United States District Court for the
Middle District of Pennsylvania, sitting by designation.

                                            2
summary judgment in its favor, we reverse an order entered by the District Court

granting third-party defendant Minserco Inc.’s motion for summary judgment.

       We agree with the District Court that the issues raised here were essentially

decided in Carcaise. Accordingly, for the reasons set forth in the District Court’s well-

reasoned opinion, we will affirm the District Court’s orders granting ICE’s motion for

summary judgment and Minserco Inc.’s motion for summary judgment.




                                             3